Citation Nr: 0528015	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular rating for mechanical low 
back pain with residual muscle strain, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1980 to 
April 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran an increased 
rating for his low back disability to 20 percent.  In May 
1997, the Board affirmed the RO's denial of an evaluation in 
excess of 20 percent on a schedular basis for the veteran's 
low back disability, and remanded the case to the RO for 
consideration of an evaluation on an extraschedular basis.

In February 1999, the Board denied the veteran's claim for an 
increased rating for a low back disability on an 
extraschedular basis.  The veteran appealed the Board's 
decision, and in May 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision, and 
remanded the issue on appeal so that the Board could have an 
opportunity to readjudicate the veteran's claim in light of 
the Veterans Claims Assistance Act of 2000 (VCAA) and all 
other applicable laws and regulations.  In May 2003 and March 
2005, the Board remanded the veteran's claim.  

It is noted that the a letter was sent to the veteran in 
February 2005 requesting that he clarify who was representing 
him.  As the veteran did not respond to the letter, his June 
2002 representation agreement signed by the veteran and the 
attorney in question is deemed controlling.

FINDING OF FACT

The evidence does not demonstrate that the veteran's 
mechanical back pain with residual muscle strain is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required; the 
veteran has not had marked interference with employment or 
frequent periods of hospitalization due to his service-
connected low back disability.  


CONCLUSION OF LAW

The veteran is not entitled to an extraschedular rating 
beyond the 20 percent rating for his service-connected 
mechanical low back pain with residual muscle strain.  38 
C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a May 2003 letter, the RO informed the veteran of 
the evidence he needed to support his claim for an extra-
schedular evaluation.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the May 2003 
letter, the RO informed the veteran that the RO was 
responsible for obtaining any evidence that he told the RO 
about that was in the possession of a Federal department or 
agency, and that it would request private treatment records, 
if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The May 
2003 letter told the veteran to complete a VA Form 21-4141 
showing where and by whom he received medical treatment so 
that the RO could obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the May 2003 letter did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in September 1995, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in May 1999 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his low back throughout the more than 10 
years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in July 
2003 and March 2004, the claim was reviewed and the veteran 
was sent a supplemental statement of the case.   As a result, 
the veteran was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Social Security Administration (SSA) records were received.  
They show that the veteran was determined to be disabled in 
June 1991 because of drug/alcohol dependence and anti-social 
personality disorder.  

The veteran was hospitalized in April 1992 at the VA Medical 
Center for alcohol dependence and undifferentiated 
schizophrenia.  

VA treatment records from 1994 and 1995 show that the veteran 
was seen for his back disorder.  

The veteran underwent a VA examination in August 1995.  He 
had forward flexion to 80 degrees, backward extension to 10 
degrees, left and right lateral flexion to 30 degrees, and 
rotation to 30 degrees.  There was evidence of pain on 
motion, and radiculopathy in the left lower extremity.  

VA treatment records were submitted from 1996 to 1997.  A 
February 1996 treatment record showed that the veteran was 
precluded from engaging in certain activities, including 
repetitive bending, stooping, kneeling, lifting of weights in 
excess of 40 pounds, and sitting for more than 30 minutes at 
a time.  A May 1997 treatment record 

In a February 1999 decision, the Board denied an 
extraschedular rating for mechanical back pain with residual 
muscle strain.  

VA treatment records were submitted from 1999 to 2002.  A VA 
x-ray from March 1999 shows that the veteran had a normal 
lumbosacral spine.  An MRI from March 1999 showed 
degenerative disc disease at the L4-5 and L3-4 level.  A 
treatment record from May 2001 showed that the veteran had a 
low level of chronic pain in his low back all the time.  The 
veteran stated that he was working at an unspecified 
location.  Examination showed no gross bony abnormalities.  
Range of motion was within normal limits in all planes.  A VA 
x-ray from May 2002 showed improvement of the L4-5 
degenerative disc disease with decrease in the size of the 
posterior broad based protrusion.  

The veteran underwent a VA examination in February 2000.  The 
veteran used a lumbosacral brace.  He attempted to use a TENS 
unit in the past without lasting benefit.  He used a cane for 
prolonged walking.  His last full-time job was in 
telemarketing, which he did for approximately two years.  He 
left that position in about 1997 because of back pain 
associated with prolonged sitting.  He had not worked since.  
He complained of fairly constant pain in the lower back, 
which is aggravated by bending, lifting, walking for more 
than 2 blocks or sitting for more than 20 minutes.  The back 
pain radiated to the left foot occasionally, but the veteran 
denied any numbness or weakness in the lower extremities.  He 
admitted to some periodic urinary urgency and frequency.  The 
veteran moved about the examining room without demonstrable 
difficulty.  He tended to splint his back somewhat while 
getting in and out of a rather low chair.  Examination showed 
the pelvis was level.  There was no list or scoliosis.  There 
was no spasm or tenderness.  The veteran complained of pain 
on attempted flexion beyond 90 degrees, extension beyond 15 
degrees.  Neurologic examination showed that heel and toe 
gait were normal, straight leg raise was negative, and the 
deep tendon reflexes were hypoactive but intact overall.  The 
examiner concluded that there had been no significant change 
in the veteran's back condition over the past few years.  
Diagnosis was chronic soft tissue strain of the lumbar spine.  

Dr. K.B. saw the veteran in April 2001.  The veteran stated 
that his pain was getting worse but that it was not 
incapacitating.  The veteran's lower extremities reflexes 
were bilateral and symmetrical.  The veteran walked on his 
toes and heels well.  

VA treatment records were submitted from July 2002 to 
September 2003.  A May 2003 VA treatment record showed 
evidence of chronic left L5 radiculopathy with no acute 
changes noted.  

The veteran was scheduled for an MRI at the VA Medical Center 
in August 2004, but failed to report for said examination.  
An MRI in September 2004 showed degenerative disc changes at 
L3-4 and L4-5.  

In March 2005, the veteran's representative submitted a copy 
of the November 2004 EMG test, and a copy of a treatment 
record from December 2003 for radiculopathy.  The November 
2004 test showed evidence of a chronic left L5 radiculopathy.  
Electrodiagnostic studies were consistent with generalized 
peripheral neuropathy which was affecting sensory fibers more 
so than other motor fibers.  

In April 2005, treatment records were submitted from August 
2003 to April 2005.  They show that the veteran was treated 
for low back pain and radiculopathy during this time.  They 
also show that the veteran was treated for psychiatric 
conditions and alcohol dependence during this time.  In April 
2004, the veteran's GAF was measured at 35.  In February 
2004, it was noted that the veteran's longest full-time job 
was 5 years and 2 months.  He had not worked in the past 3 
years.  

In a May 2005 rating decision, the RO granted the veteran 
service connection for left L5 radiculopathy and assigned a 
10 percent rating effective September 26, 2003.  

Analysis

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

With respect to marked interference with employment, the 
Board notes that the evidence, including VA medical records, 
and the disability determination of the Social Security 
Administration (SSA), shows that the veteran is currently 
unemployable.  However, with the exception of the veteran's 
own statements, the evidence is pertinently negative for any 
finding that marked interference with employment is caused by 
the veteran's service-connected lumbar spine disability.

In June 1991, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes due 
to the combined impacts of the veteran's drug/alcohol 
dependence and anti-social personality disorder.  The SSA did 
not make a finding that the veteran's lumbar spine disability 
contributed to render the veteran unemployable or to qualify 
him for total disability.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  The Board places 
great weight of probative value on the SSA findings, which 
appear to be supported by competent medical evidence.  While 
this determination is not binding on VA, it is pertinent to 
the specific matter under consideration, namely the existence 
of a disability picture consistent with a marked interference 
with employment.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) [while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.]  
Furthermore, it does not appear that the veteran has sought 
vocational rehabilitation for his back.  

The evidence shows that the veteran has continued to be 
treated for his low back.  However, the evidence does not 
show that the veteran's low back condition has gotten worse.  
When the veteran was seen in May 2003, there was chronic left 
L5 radiculopathy, but no acute changes were noted.  The VA 
treatment records and VA examinations do not show a marked 
interference in employment beyond the schedular rating.  They 
allude that if the veteran is unemployable that it is for 
other non-service connected disorders.  When the veteran was 
seen in April 2004, he was diagnosed with alcohol dependence, 
alcohol induced mood disorder, and polysubstance abuse 
disorder, and assigned a very low GAF score of 35.  

There is no evidence of any hospitalization for the veteran's 
lumbar spine disability.  There has been no surgical 
intervention, and although the veteran seeks pain medicine 
and wears a TENS unit, the record does not reflect any in-
patient hospital admissions for treatment of his back 
disability.  Therefore, it cannot be said that the disability 
requires frequent hospitalizations.

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture 
for service-connected lumbar disability.  The veteran's range 
of motion, though limited, remains within the parameters of 
the schedular criteria.  At the February 2000 VA examination, 
the veteran had pain on attempted flexion, but it was not 
until flexion beyond 90 degrees.  The evidence shows that the 
veteran has neurological deficits but in May 2005, he was 
granted a separate rating for his left L5 radiculopathy and 
assigned a 10 percent rating.  To the degree that the veteran 
asserts that he warrants a higher schedular rating (either 
for his radiculopathy or mechanical low back pain), this 
issue is not before the Board.  The issue before the Board is 
the narrow issue of whether an extraschdular rating is 
warranted

The Board notes that a certain degree of occupational 
impairment is contemplated in the rating currently assigned. 
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  For the level of occupational impairment 
experienced by the veteran through his service-connected 
lumbar spine disability a 20 percent rating has been 
assigned.  Based on the record and for the reasons stated 
above, the Board sees no reason to refer this case for 
extraschedular consideration, or to assign an extraschedular 
rating.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected lumbar spine 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an extraschedular rating for mechanical low 
back pain with residual muscle strain, currently evaluated as 
20 percent disabling, is denied.  .


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


